Citation Nr: 1027072	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  10-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite 
of the feet, to include peripheral neuropathy.

2.  Entitlement to an initial rating greater than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for cold injury 
residuals, and a November 2009 rating decision, which granted 
service connected for PTSD and assigned a 50 percent rating, 
effective November 14, 2007.

In December 2009, the Veteran submitted a statement withdrawing 
all current appeals.  At that time, active appeals were pending 
on the issues of entitlement to service connection for residuals 
of frostbite of the feet and entitlement to an increased rating 
for bilateral hearing loss.  However, in January 2010 the Veteran 
thereafter submitted a substantive appeal on the issue of service 
connection for residuals of frostbite of the feet.  Therefore, 
the Veteran did not perfect an appeal of the denial of the claim 
for a higher rating for hearing loss and that issue is not 
currently before the Board.  

While the Veteran has not filed a substantive appeal in the form 
of a VA Form 9 with regard to his claim for a higher initial 
rating for his service-connected PTSD, the RO accepted Form 646, 
received April 2010, as the Veteran's substantive appeal, in lieu 
of the VA Form 9.  Subsequently, the RO certified the appeal to 
the Board.  Therefore, the Board has jurisdiction to decide the 
appeal on the issue of entitlement to a higher rating for 
service-connected PTSD.  Percy v. Shinseki, 23 Vet. App. 37 
(2009) (holding that the filing of a substantive appeal is not a 
jurisdictional requirement, that the filing of a timely 
substantive appeal may be waived, and that where the RO takes 
actions to indicate that such filing has been waived (for 
instance by certifying the appeal), the Board has jurisdiction to 
decide the appeal).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral foot disorder was 
not manifested during active service or until many years 
thereafter, nor is it otherwise causally related to such service. 

2.  The Veteran's PTSD is manifested by social isolation, 
anxiety, depression, intrusive thoughts, sleeplessness, and 
nightmares.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of frostbite of the feet, to include peripheral 
neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1154(b), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).

2.  The criteria for a rating higher than 50 percent for PTSD 
have not been met.  
38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  An RO letter dated November 2007 informed the Veteran of 
all three elements required by 38 C.F.R. § 3.159(b), as stated 
above, and of the notice required under Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, as the notice that was provided 
in November 2007 was legally sufficient, VA's duty to notify in 
this case has been satisfied.  

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the Veteran in the procurement of 
service treatment records, other pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service 
records, VA treatment records, and made two unsuccessful attempts 
to obtain private treatment records from the Veteran's doctor and 
the Veteran's psychiatrist.  The RO received a negative reply 
from the Veteran's doctor, and made two attempts to obtain his 
private psychiatric records.  The RO also notified the Veteran 
that VA was unable to obtain the private records from his doctor 
and psychiatrist, explained the efforts VA made to acquire the 
records, and notified the Veteran that VA would move forward with 
the claim if he did not send the information and evidence or 
otherwise contact the RO within 30 days of the date of the 
letter.  Therefore, the RO fulfilled its duty to assist the 
Veteran in the efforts undertaken to obtain his private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran 
has not identified any additional relevant records that VA failed 
to obtain.  

Lastly, VA cold injury examinations were conducted in March 2008 
and September 2009, and a psychiatric examination was conducted 
in October 2009.  At each examination, the examiner reviewed the 
claims file, considered the Veteran's history of disability, and 
conducted a physical or psychiatric examination, as appropriate.  
As all three examinations were accurate, descriptive, and based 
on the complete medical record, including the Veteran's lay 
assertions, VA has fulfilled any duty to provide a thorough 
medical examination.  

In January 2010, the Veteran submitted a statement asserting that 
his doctor stated that his PTSD was getting worse with time and 
requested another VA psychiatric examination.  However, the VA 
psychiatric examination of record was conducted only three months 
prior to this statement, and the Veteran did not indicate any 
sudden change in his metal state or circumstances since that 
time.  Additionally, long term care notes from April 2010 include 
an assessment of the Veteran's affect and orientation and do not 
note any changes in the Veteran's mental state.  Therefore, VA 
has also fulfilled its duty to provide a contemporaneous medical 
examination, and an additional VA examination is not required. 

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


II.  Service Connection

The Veteran contends that he was exposed to extremely cold 
conditions while stationed in Korea in 1951, and, as a result, 
experiences constant cold feet and foot pain.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "[I]n order to establish service connection or 
service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In addition, service connection may be presumed for certain 
chronic diseases, including organic diseases of the nervous 
system such as peripheral neuropathy, which are manifested to a 
compensable degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of the evidence, and, provided that it offers 
an adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The Veteran has a current diagnosis of peripheral neuropathy.  
See May 2007, May 2008, and September 2009 VA examination 
reports.  His service treatment records are negative for any 
complaints or findings of frostbite of the feet, to include 
neuropathy.  However, a combat veteran's assertions of an event 
during combat are to be presumed true if consistent with the 
time, place and circumstances of such service.  See 38 U.S.C.A. § 
1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
record shows that the Veteran received the Purple Heart and that 
he served in Korea.  Based upon the above, the Board finds that 
the Veteran had combat service and his statements regarding cold 
exposure during service are credible. 

However, the preponderance of the evidence is against finding 
that the Veteran's currently diagnosed peripheral neuropathy of 
the feet was incurred in or related to service.  The Veteran was 
provided with his first VA cold injury examination in May 2008.  
The examiner determined that is it less likely than not that that 
the Veteran's peripheral neuropathy was related to service.  
However, the Veteran correctly asserts that the examiner premised 
the opinion that on a finding that the Veteran did not suffer 
from frostbite in service based on a lack of supporting evidence 
in the service treatment records without considering his lay 
statements regarding cold exposure.  Therefore, the Veteran was 
provided with another examination in September 2009.  At this 
examination, the examiner noted that the Veteran reported being 
well until approximately a year ago when he developed weakness in 
his lower extremities.  He was then sent to a neurologist, who 
reportedly diagnosed the Veteran with idiopathic peripheral 
neuropathy.  This is also the diagnosis provided by the examiner.  

Based on this history and review of the claims folder, the 
examiner determined that the Veteran's idiopathic peripheral 
neuropathy was less likely than not caused by cold injuries in 
service, because the Veteran's primary symptom is weakness, and 
the record fails to show sensory symptoms like numbness, 
parasthesia, or cold sensitivity before 2005.  The examiner 
explained that the Veteran's symptoms would have appeared much 
sooner if his symptoms were due to cold injury, and that the 
primary symptoms would be sensory symptoms.  The examiner 
determined that the Veteran suffered from late onset muscle 
weakness of the lower extremities.  Furthermore, the examiner 
noted that the Veteran has severe peripheral artery disease which 
can manifest as decreased sensation and cold sensitivity.  The 
Board finds that the VA examiner provided a detailed opinion 
supported by a well-explained rationale.  

The Board has carefully reviewed and considered the Veteran's 
contentions and understands fully the Veteran's belief that his 
in-service exposure to cold caused his current peripheral 
neuropathy.  However, while the Veteran, as a lay person, is 
competent to provide evidence regarding injury and 
symptomatology, including symptoms of frostbite, he is not 
competent to provide the medical evidence necessary in this case 
to establish etiology.  Goss v. Brown, 9 Vet. App. 109, 113 
(1996); see also Cromley v. Brown, 7 Vet. App. 376 (1995); Boeck 
v. Brown, 6 Vet. App. 14 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Further, the Board cannot rely on its own 
unsubstantiated medical opinion, but instead must make legal 
determinations on the basis of competent medical evidence and 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 174, 175 (1991). 

Lastly, the evidence of record does not support a finding that 
the Veteran's symptoms have been continuous since service or 
manifested within a year of service.  The Veteran has not 
specifically described a continuity of symptomatology since 
service.  The May 2008 VA examination report notes that the 
Veteran reported a date of onset in 1953.  He indicated that he 
had constant cold feet in Korea and that his feet now hurt and 
feel cold all the time.  With respect to the course since onset, 
he said that it was intermittent symptoms with remissions.  
However, the recorded date of onset in 1953 conflicts with the 
September 2009 VA examination report, where the examiner noted 
that the Veteran's symptoms appear to have started around 2005 or 
2006.  The Veteran reported being well until approximately a year 
ago when he developed weakness in his lower extremities.  The 
Board also notes that on VA examination in September 1973, the 
Veteran reported no medical complaints.  Musculoskeletal 
examination, including of the feet, and neurological examination 
were normal at that time.  Therefore,  the preponderance of the 
evidence is against a finding of continuous symptomatology.  

Because the competent and credible evidence of record does not 
support a finding of either continuous symptomatology or that the 
Veteran's currently diagnosed peripheral neuropathy of the feet 
was incurred in or related to service, the claim for entitlement 
to service connection for residuals of frostbite of the feet must 
be denied.  Since the preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

III.  Increased Rating

The Veteran contends that his PTSD symptomatology is more severe 
than reflected by his current 50 percent rating.  Disability 
ratings are based on the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.     38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 
 
The Veteran bears the burden of presenting and supporting his 
claim for benefits.         38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Board gives the benefit of the doubt to the claimant.  Id.

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as 'staged rating.'

The criteria for evaluating PTSD are found at 38 C.F.R. Part 4, 
DC 9411.  A 50 percent evaluation is warranted there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands, impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficultly in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

Symptoms listed in the VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive list.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities (the Schedule) that addresses service-
connected psychiatric disabilities is based upon the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (also known as the DSM-IV).  
38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  Higher scores correspond to better 
functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 51 and 60 are assigned when there are moderate symptoms 
such as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  GAF scores ranging between 31 
and 40 are assigned when there is some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).  GAF scores ranging between 21 and 30 are 
assigned when behavior is considerably influenced by delusions or 
hallucinations, or there is serious impairment in communication 
or judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission must be considered.  38 
C.F.R. § 4.126(a).  In addition, the evaluation must be based on 
all the evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.   Id.  
Further, when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The evidence of record, including six VA mental health 
consultations dated from December 2008 to February 2009, a 
October 2009 VA examination, statements from the Veteran's spouse 
dated February 2009 and March 2010, February 2009 statements from 
the Veteran's private physician and psychiatrist, statements from 
the Veteran dated January 2010 and February 2010, and an April 
2010 VA long term care note, indicates that the current 50 
percent rating currently assigned for the Veteran's PTSD is 
appropriate.  

Since April 2007, the Veteran has been in long term care at the 
VA Medical Center in Palm Beach, Florida.  Before that time, his 
primary PTSD symptoms were his frequent rages and depression.  
See February 2009 statement from Veteran's spouse, February 2009 
private psychiatrist's statement, February 2009 private 
physician's statement, and October 2009 VA examination.  The 
Veteran's spouse and the VA examiner also noted the Veteran drank 
alcohol excessively during this time period, which exacerbated 
these inappropriate behaviors.  Since then, the Veteran has 
received psychological treatment, including medication, but still 
suffers from depression, anxiety, sleeplessness, nightmares, and 
intrusive thoughts.  See VA mental health consultations dated 
from December 2008 to February 2009, October 2009 VA examination, 
and Veteran's statements dated January 2010 and February 2010.  
The VA examiner also determined that the Veteran had limited 
social relationships, had a short attention span, displayed 
obsessive behavior, and experienced occasional auditory or visual 
hallucinations of people he served with in Korea when trying to 
fall asleep.    

The VA examiner also determined that the Veteran was not oriented 
to time and had mildly to moderately impaired memory, but 
attributed these symptoms specifically to the Veteran's dementia, 
and not his PTSD.  Similarly, his wife stated that he had trouble 
concentrating when he lived at home, but VA mental health 
consultation notes consistently describe the Veteran's thought 
process as goal-directed and logical.  

The VA examiner and the Veteran's spouse indicated that the 
Veteran had suicidal thoughts in the past, but the Veteran denied 
suicidal ideation in all the current medical evidence of record.  
In December 2008, he told a VA social worker that he did not feel 
that life was worth living "at times," but also insisted that 
he was not suicidal and did not have any intent to hurt himself.   

In consideration of all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's PTSD most 
closely approximates a 50 percent rating, warranted where there 
is occupational and social impairment with reduced reliability 
and productivity.  All mental health professionals who have 
evaluated the Veteran have assigned a GAF score of 45, indicating 
serious symptoms and/or serious impairment in social and 
occupational functioning.  Although the Veteran has had success 
with treatment, he chronically suffers from intrusive thoughts, 
avoidance, numbing, and hypervigilance, sleeplessness, and 
anxiety-inducing nightmares.  The Veteran's spouse reported that 
he has no interest in spending time with people or maintaining 
relationships with family or friends.  The VA examiner also noted 
that the Veteran was socially isolated from everyone except his 
spouse and her family.  

The Veteran's symptoms do not rise to the level of severity 
indicated by the criteria for a 70 percent rating.  While the GAF 
scores assigned in the Veteran's private medical records is 
indicative of serious symptomatology, it is not reflective of the 
type of impairment with deficiencies in most areas described by 
the criteria for a 70 percent rating.  The mental health 
consultation records from December 2008 to February 2009 
consistently describe the Veteran as well-dressed and groomed, 
pleasant, cooperative, alert, and oriented with a full range of 
affect and normal speech patterns.  The VA examiner found that 
the Veteran displayed good hygiene, unremarkable speech and 
psychomotor activity, and a normal affect.  He also described the 
Veteran as cooperative and friendly, with no delusions or panic 
attacks.  The examiner noted that the Veteran had experienced 
past episodes of violence, but that he currently showed fair 
impulse control.  The examiner also noted that any problems the 
Veteran had with the activities of daily living were caused by 
his medical problems, and not his PTSD.  And while the Veteran 
had obsessive/ritualistic behavior which involved lining things 
up and putting things in order, there was no indication that this 
interfered with his routine activities.  

In short, the Veteran's PTSD is manifested by social isolation, 
anxiety, depression, intrusive thoughts, sleeplessness, and 
nightmares.  The Board finds that the preponderance of the 
evidence is against the claim for a higher rating; therefore, a 
rating in excess of 50 percent is not warranted at any time 
during the appellate period.  

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2009).  
To afford justice in exceptional situations, an extraschedular 
rating can be provided. 38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.   Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  

The Veteran's symptoms of PTSD cause impairment in occupational 
and social functioning.  Such impairment is specifically 
contemplated by the rating criteria, i.e., Diagnostic Code 9411.  
The rating criteria reasonably describe the Veteran's disability.   
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.

ORDER

Service connection for residuals of frostbite of the feet, to 
include peripheral neuropathy, is denied.

Entitlement to a disability rating in excess of 50 percent for 
PTSD is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


